Case 1:19-cv-23915-BB Document 57 Entered on FLSD Docket 02/17/2021 Page 1 of 11




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.: 19-cv-23915-BB

  MARGARET RADKE,

            Plaintiff,

      vs.

      NCL (BAHAMAS) LTD, a Bermuda
      Company d/b/a NORWEGIAN CRUISE
      LINE,

            Defendant.
      ___________________________________//

            DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT AND
                      SUPPORTING MEMORANDUM OF LAW
            Defendant, NCL (BAHAMAS) LTD. (“Norwegian”), by and through undersigned counsel

  and pursuant to Federal Rule of Civil Procedure 56 and Southern District of Florida Local Rule

  56.1, hereby moves for entry of partial Summary Judgement as to Plaintiff’s Failure to Warn

  claims in Paragraph 12(a) and Count II of Plaintiff’s Amended Complaint [D.E. 34], because there

  is no genuine dispute as to any material fact and Norwegian is entitled to judgment as a matter of

  law.1

                                 SUMMARY OF NORWGIAN’S ARGUMENT

            Plaintiff claims that on September 24, 2018, while sailing as a passenger onboard the

  Norwegian Sky, she slipped and fell in liquid and was injured as a result of Norwegian’s negligent

  failure to warn. [D.E. 34, Count II, ¶¶1-9, 12(a), and 14-22]. More specifically, Plaintiff alleges

  that “Defendant failed to use reasonable care under the circumstances in operating its cruise by


  1
    Defendant, Norwegian, is filing its Statement of Material Facts with supporting evidence under separate cover
  contemporaneously with the filing of this motion for summary judgment and memorandum of law pursuant to S.D.
  Fla. L.R. 56.1(a).


                                     McALPIN CONROY, P. A.
  80 SOUTHWEST 8TH STREET, SUITE 2805, MIAMI, FLORIDA 33130 * TEL (305) 810-5400 * FAX (305) 810-5401
Case 1:19-cv-23915-BB Document 57 Entered on FLSD Docket 02/17/2021 Page 2 of 11




  failing to adequately warn the Plaintiff of the known dangerous condition, the slippery wet floor.”

  Id. at ¶19. See also id. at ¶21 (“The injuries sustained by Plaintiff were caused by the Defendant’s

  negligent failure to use reasonable care under the circumstances by failing to adequately warn

  Plaintiff of the dangerous condition of the wet, slippery floor.”).

         Here, however, Plaintiff knew that the floor was wet just prior to her incident. Because the

  allegedly dangerous condition, i.e., the wet floor, was open and obvious, Norwegian had no duty

  to warn Plaintiff of same. Moreover, as a second, independent basis for summary judgment,

  assuming arguendo that the wet floor was not open and obvious, Norwegian’s placement of

  warning signs in the area satisfied its duty to warn. Accordingly, summary judgment in

  Norwegian’s favor as to Plaintiff’s failure to warn claims in Paragraph 12(b) and Count II of her

  Amended Complaint is warranted.

                               STANDARD FOR SUMMARY JUDGMENT

         Summary judgment “shall be rendered forthwith if the pleadings, depositions, answers to

  interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

  genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

  of law. FED.R.CIV.P. 56(c). Where the non-moving party fails to prove an essential element of its

  case for which it has the burden of proof at trial, summary judgment is warranted. See Celotex

  Corp. v. Catrett, 477 U.S. 317, 106 S. Ct. 2548 (1986); Hilburn v. Murata Electronics North

  America Inc., 181 F.3d 1220, 1225 (11th Cir. 1999). To defeat summary judgment, the non-movant

  must respond with specific facts “sufficient to establish an element essential to that party’s case,

  and on which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 323. To be

  sure, summary judgment is the “put up or shut up moment in the life of a case.” AA Sales & Assocs.,

  Inc. v. Coni-Seal, Inc., 550 F.3d 605, 612 - 613 (7th Cir. 2008).



                                     McALPIN CONROY, P. A.
  80 SOUTHWEST 8TH STREET, SUITE 2805, MIAMI, FLORIDA 33130 * TEL (305) 810-5400 * FAX (305) 810-5401
Case 1:19-cv-23915-BB Document 57 Entered on FLSD Docket 02/17/2021 Page 3 of 11




         When determining whether a genuine issue of material fact exists, courts “view all

  evidence and draw all reasonable inferences in favor of the non-moving party.” Smith v. Royal

  Caribbean Cruises Ltd., 620 Fed. Appx. 727, 729 (11th Cir. 2015). “Yet, the existence of some

  factual disputes between litigants will not defeat an otherwise properly grounded summary

  judgment motion; ‘the requirement is that there be no genuine issue of material fact.’” Weiner v.

  Carnival Cruise Lines, No. 11–CV–22516, 2012 WL 5199604, at *2 (S.D. Fla. Oct. 22, 2012)

  (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L.Ed.2d 202

  (1986)). Indeed,

           [T]he plain language of [Rule 56] mandates the entry of summary judgment, after
           adequate time for discovery and upon motion, against a party who fails to make
           a showing sufficient to establish the existence of an element essential to that
           party’s case, and on which that party will bear the burden of proof at trial. In such
           a situation, there can be no genuine issue as to any material fact, since a complete
           failure of proof concerning an essential element of the non-moving party’s case
           necessarily renders all other facts immaterial.

  Cohen v. Carnival Corp., 945 F.Supp.2d 1351, 1354 (S.D. Fla. 2013) (quoting Celotex Corp., 477

  U.S. at 322–23).

         Despite the presumptions in favor of the non-movant, Rule 56’s purpose is to eliminate the

  needless delay and expense to the parties and to the Court caused by an unnecessary trial. See

  Anderson, 477 U.S. at 247-48. Consequently, the non-moving party cannot merely rest upon his

  or her bare assertions, conclusory allegations, surmises or conjectures. Id. Indeed, the mere

  existence of a scintilla of evidence in support of the non-moving party’s position is insufficient;

  there must be evidence upon which a jury could reasonably find for the non-movant. Id. at 251.




                                     McALPIN CONROY, P. A.
  80 SOUTHWEST 8TH STREET, SUITE 2805, MIAMI, FLORIDA 33130 * TEL (305) 810-5400 * FAX (305) 810-5401
Case 1:19-cv-23915-BB Document 57 Entered on FLSD Docket 02/17/2021 Page 4 of 11




           MEMORANDUM OF LAW IN SUPPORT OF SUMMARY JUDGMENT

     I.      This action is governed by General Maritime Law

          General maritime law applies to cases, such as this one, that allege torts committed aboard

  cruise ships sailing in navigable waters. See Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318,

  1321 (11th Cir. 1989); Kermarec v. Compagnie Generale Transatlantique, 358 U.S. 625 (1959).

  To establish negligence here, it is Plaintiff’s burden to establish: (1) the defendant had the duty to

  protect the plaintiff from a particular injury; (2) the defendant breached that duty; (3) the breach

  actually and proximately caused the plaintiff’s injury; and (4) the plaintiff suffered actual harm.

  Chaparro v. Carnival Corp., 693 F.3d 1333, 1336 (11th Cir. 2012). With respect to the duty

  element, a shipowner owes passengers the duty of reasonable care under the circumstances.

  Kermarec, 358 U.S. at 630. This standard “requires, as a prerequisite to imposing liability, that

  the carrier have had actual or constructive notice of [a] risk-creating condition, at least where, as

  here, the meninge is one commonly encountered on land and not clearly linked to nautical

  adventure.” Keefe, 867 F.2d at 1322.

          Plaintiff cannot base her failure-to-warn claim on the mere fact that an accident occurred.

  Navarro v. Carnival Corp., No. 19-21072-CIV-MORE, 2020 U.S. Dist. LEXIS 47953, at *5 (S.D.

  Fla. Mar. 18, 2020) (“It is important to remember that negligence should not be inferred from the

  ‘mere happening of an accident alone.’”) (citation omitted). See also Gordon v. Target Corp., No.

  07-80412-CIV, 2008 U.S. Dist. LEXIS 48070, 2008 WL 2557509, at * 4 (S.D. Fla. June 23, 2008)

  (“[t]he mere fact that one slips and falls on a floor does not constitute evidence of negligence, nor

  does the fact that a floor was slick make the owner liable.”). Indeed, it is well established that a

  cruise line is not liable to passengers as an insurer; there must be some failure to exercise due care




                                     McALPIN CONROY, P. A.
  80 SOUTHWEST 8TH STREET, SUITE 2805, MIAMI, FLORIDA 33130 * TEL (305) 810-5400 * FAX (305) 810-5401
Case 1:19-cv-23915-BB Document 57 Entered on FLSD Docket 02/17/2021 Page 5 of 11




  before liability can be imposed. Monteleone v. Bahama Cruise Line, Inc., 838 F.2d 63, 64 (2d Cir.

  1988); see also Hunt v. Gerber, 166 So. 2d 720 (Fla. 1964).

            Moreover, that an accident occurred, by itself, does not give rise to a presumption of notice.

  See Isbell v. Carnival Corp., 462 F. Supp. 2d 1232, 1237 (S.D. Fla. 2006). It is a fallacy to assume

  that for every personal injury, however caused, some person or instrumentality must be held liable

  for damages. Young v. Carnival Corp., 2011 WL 465366, *4 (S.D. Fla. Feb. 4, 2011) (citing Lavine

  v. Gen. Mills, Inc., 419 F. Supp. 2d 332, 337 (N.D. Ga. 1981)).

      II.      Plaintiff’s Failure to Warn Allegations

            Plaintiff alleges that Norwegian owed Plaintiff a duty to act with reasonable care under the

  circumstances, including “the duty to warn passengers of dangerous conditions that it either knows

  or should know of in the exercise of reasonable case.” [D.E. 34, ¶¶12(a), 14-15]. According to

  Plaintiff, the wet floor constituted the dangerous condition which caused her fall.2 With regard to

  notice, Plaintiff alleges that Norwegian knew the wet floor could cause an accident because (a)

  Norwegian “knew that slip and fall injuries are one of the most prevalent injuries aboard its ships”

  [D.E. 34, ¶16]; (b) there were prior substantially similar incidents put Defendant on notice [id. at

  ¶17]; and/or (c) a Norwegian crewmember had just mopped or toweled off the area and/or the floor

  became wet and slippery as a direct result of a leak or other plumbing issue [id. at ¶18].

            Plaintiff alleges that Norwegian breached its duty to her by failing to warn her of the known

  dangerous condition, i.e., the wet floor. D.E. 34, ¶12(a)3 (alleging DCL “fail[ed] to adequately

  warn passengers of the recently mopped or otherwise wet floor.”); id. at ¶19 (DCL breached its

  duty to Plaintiff by “fail[ing] to use reasonable care under the circumstances in operating its cruise


  2
   See Norwegian’s Statement of Material Facts [D.E. ___] (hereinafter, “SMF”), at ¶25.
  3
    Defendant is not seeking summary judgment as to the remaining claims for negligence in Count I as identified in
  Paragraph 12(b) and 12(c) of the Amended Complaint. Rather, this motion is limited only to Plaintiff’s claims that
  she was injured due to Norwegian’s alleged failure to warn.


                                     McALPIN CONROY, P. A.
  80 SOUTHWEST 8TH STREET, SUITE 2805, MIAMI, FLORIDA 33130 * TEL (305) 810-5400 * FAX (305) 810-5401
Case 1:19-cv-23915-BB Document 57 Entered on FLSD Docket 02/17/2021 Page 6 of 11




  by failing to adequately warn the Plaintiff of the known dangerous condition, the slippery wet

  floor”); and id. at ¶21 (“The injuries sustained by Plaintiff were caused by the Defendant’s

  negligent failure to use reasonable care under the circumstances by failing to adequately warn

  Plaintiff of the dangerous condition of the wet, slippery floor.”).

     III.      Norwegian had no duty to warn Plaintiff of an open and obvious condition

            “An operator of a cruise ship has a duty to warn only of known dangers that are not open

  and obvious.” Carroll v. Carnival Corp., 955 F.3d 1260, 1264 (11th Cir. 2020) citing Guevara v.

  NCL (Bahamas) Ltd., 920 F.3d 710, 720, n. 5 (11th Cir. 2019). Poole v. Carnival Corp., 2015 U.S.

  Dist. LEXIS 45927, 2015 WL 1566415, at *5 (S.D. Fla. Apr. 8, 2015) (glass door that passenger

  ran into was open and obvious because she had passed through it before the incident and the door

  was marked by stickers in the glass’s center and a warning sign on the frame); Cohen v. Carnival

  Corp., 945 F. Supp. 2d 1351, 1358 (S.D. Fla. 2013) (granting summary judgment in cruise line’s

  favor because no duty to warn of danger of steps at end of gangplank which were open and

  obvious). In evaluating whether a danger is “open and obvious” an objective, reasonable person

  standard is employed. Carroll, 955 at 1264.

            “An open and obvious condition is one that should be obvious by the ordinary use of one’s

  senses.” Krug v. Celebrity Cruises, Inc., 745 Fed. Appx. 863, 866 (11th Cir. 2018) (affirming entry

  of summary judgment on failure to warn claim where Plaintiff understood the rules of the game

  and had walked across the floor prior to her incident). See also Lugo v. Carnival Corp., 154

  F.Supp.3d 1341, 1346 (S.D. Fla. 2015) (“Open and obvious conditions are those that should be

  obvious by the ordinary use of one’s senses.”) quoting Lancaster v. Carnival Corp., 85 F. Supp.

  3d 1341, 1344 (S.D. Fla. 2015) (noting that open and obvious conditions are “discernible through

  common sense and the ordinary use of eyesight”).



                                     McALPIN CONROY, P. A.
  80 SOUTHWEST 8TH STREET, SUITE 2805, MIAMI, FLORIDA 33130 * TEL (305) 810-5400 * FAX (305) 810-5401
Case 1:19-cv-23915-BB Document 57 Entered on FLSD Docket 02/17/2021 Page 7 of 11




          Here, Defendant did not owe Plaintiff any duty to warn because the allegedly dangerous

  condition – the wet floor4 – was open and obvious. Plaintiff had walked through the area of her

  fall multiple times prior to her incident.5 Indeed, she walked through the same exact area of her

  just minutes before her incident.6 Prior to her accident, Plaintiff saw crewmembers mopping the

  decks7, including someone mopping the floor in the area of her fall shortly before her fall.8 Plaintiff

  also saw a drink thrown in the area of her fall.9 Before her fall, Plaintiff knew that the floor was

  wet from Defendant’s crew mopping the deck and/or from the drink having been thrown.10

  Moreover, just prior to her fall, Plaintiff admitted that a fellow passenger advised her about the

  area of her incident.11 “In short, Defendant did not breach its duty of reasonable care by failing to

  warn Plaintiff of a condition of which she, or a reasonable person in her position, would be aware.”

  Krug, 745 Fed. Appx. at 867.

          Indeed, summary judgment is appropriate where the plaintiff’s own testimony supports a

  finding that the allegedly dangerous condition was open and obvious. See Lombardi v. NCL

  (Bahamas) Ltd., 2016 U.S. Dist. LEXIS 48967, 2016 WL 1429586 (S.D. Fla. Apr. 12, 2016)

  (granting cruise line’s motion for summary judgment on the basis of an open and obvious condition

  because passenger testified that “she was aware of the step as soon as she entered the cabin” and

  “had also taken multiple cruises and found [the risk-creating condition causing her fall] had a step

  leading into” the bathroom where the incident occurred); Coto v. Hyannis Air Service, Inc., 2008

  U.S. Dist. LEXIS 107559 (D.V.I. 2008) (“Because there is no dispute that Plaintiff knew it was


  4
    SMF, ¶25.
  5
    SMF, ¶¶7, 8, 14.
  6
    SMF, ¶14.
  7
    SMF, ¶9.
  8
    SMF, ¶10.
  9
    SMF, ¶11.
  10
     SMF, ¶¶10-11.
  11
     SMF, ¶13.


                                     McALPIN CONROY, P. A.
  80 SOUTHWEST 8TH STREET, SUITE 2805, MIAMI, FLORIDA 33130 * TEL (305) 810-5400 * FAX (305) 810-5401
Case 1:19-cv-23915-BB Document 57 Entered on FLSD Docket 02/17/2021 Page 8 of 11




  raining, knew the stairs were wet and saw the wet stairs clearly in a well-illuminated area,

  Defendant’s failure to warn Plaintiff of the obviously wet and slippery conditions, without more,

  is insufficient to establish that Defendant was negligent.”); See also Cremeans ex rel. Cremeans

  v. Speedway SuperAmerica, LLC, No. CIV.A. 04-343-KSF, 2005 WL 1883662, at *5 (E.D. Ky.

  2005) (no duty to warn plaintiff of a condition plaintiff knew was present).

           Finally, Plaintiff alleges that Norwegian’s “crew should have marked the dangerous

  condition with a warning” or “barricaded or roped off [the area] to restrict passenger access.” D.E.

  34, ¶20. However, “a cruise line does not need to make special arrangements for open-and-

  obvious risks.” Horne v. Carnival Corp., 741 Fed. Appx. 607, 609 (11th Cir. 2018) (internal

  citation and quotation omitted).

           Here, the record evidence establishes that any reasonable person would have noticed the

  wet floor through the ordinary use of their senses. Indeed, by Plaintiff’s own admission, she knew

  that the floor was wet before her fall. Because the wet floor was open and obvious, Norwegian

  owed Plaintiff no duty to warn of same. Thus, summary judgment in Norwegian’s favor as to

  Paragraph 12(a) and Count II of Plaintiff’s Amended Complaint is warranted.

     IV.      Norwegian satisfied its duty to warn by placing warning signs in the area

           Assuming arguendo that the wet floor was not open and obvious, the record evidence still

  fails to support Plaintiff’s allegation that Norwegian did not warn her of the dangers posed in the

  area of her fall. Indeed, to the extent Norwegian owed Plaintiff any duty to warn, Defendant

  satisfied that duty by placing warning signs in the area prior to her incident. Once again, the record

  supports entry of summary judgment in Norwegian’s favor.

           A cruise line can satisfy its duty to warn through placement of warning signs. See Wish v.

  MSC Crociere S.A., No. 07-60980-CIV, 2008 U.S. Dist. LEXIS 109072 at *6, 2008 WL 5137149



                                     McALPIN CONROY, P. A.
  80 SOUTHWEST 8TH STREET, SUITE 2805, MIAMI, FLORIDA 33130 * TEL (305) 810-5400 * FAX (305) 810-5401
Case 1:19-cv-23915-BB Document 57 Entered on FLSD Docket 02/17/2021 Page 9 of 11




  at *2 (S.D. Fla. 2008) (defendant had policies and procedures, including placement of warning

  signs on wet decks, and noting in the record suggested the policies and procedures were not in

  place at the time of plaintiff’s slip and fall) citing Holland v. United States, 918 F. Supp. 87, 91

  (S.D.N.Y. 1996) (presence of “caution wet floors” sign is evidence that the defendant satisfied

  duty to warn and protect customers).

          Here, to the extent it owed a duty to warn, Norwegian satisfied that duty by placing caution

  signs in the area of Plaintiff’s fall.12 Multiple warning signs were placed in the area of Plaintiff’s

  fall as a precautionary measure13 which Plaintiff walked past just prior to her fall.14 Although one

  of the warning signs was moved a few minutes prior to her fall15, the other warning sign remained

  in place.16 Plaintiff walked directly by the warning signs multiple times prior to her incident.

          Accordingly, even though the wet floor was open and obvious to Plaintiff and any other

  reasonable person, even if a duty to warn was owed, Norwegian satisfied that duty through the

  placement of warning signs in the area. Thus, this serves as a second, independent basis calling for

  issuance of summary judgment in Norwegian’s favor as to Plaintiff’s failure to warn claims.


          WHEREFORE, Defendant, Norwegian, respectfully requests this Honorable Court enter

  summary judgment as a matter of law in Norwegian’s favor in regard to Paragraph 12(a) and Count

  II (Paragraphs 14 – 22) of Plaintiff’s Amended Complaint, in addition to any further relief as this

  Court deems just and equitable.




  12
     SMF, ¶9, 14-15 (warning sign visible in CCTV which admitted seeing prior to her fall), ¶16 (placement of second
  warning sign in area).
  13
     SMF, ¶18.
  14
     SMR, ¶16, 19-20, 23.
  15
     SMF, ¶22.
  16
     SMF, ¶16, 19, 23.


                                     McALPIN CONROY, P. A.
  80 SOUTHWEST 8TH STREET, SUITE 2805, MIAMI, FLORIDA 33130 * TEL (305) 810-5400 * FAX (305) 810-5401
Case 1:19-cv-23915-BB Document 57 Entered on FLSD Docket 02/17/2021 Page 10 of 11




                                    CERTIFICATE OF SERVICE

          I hereby certify that on February 17, 2021, I electronically filed the foregoing document

   with the Clerk to the Court using CM/ECF. I also certify that the foregoing document is being

   served this day on all counsel of record identified on the attached Service List in the manner

   specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in

   some other authorized manner for those counsel or parties who are not authorized to received

   electronically Notices of Electronic Filing.

                                                               Respectfully Submitted,

                                                               McALPIN CONROY, P.A.
                                                               80 Southwest 8th Street, Suite 2805
                                                               Miami, Florida 33130
                                                               Telephone: 305-810-5400
                                                               Facsimile: 305-810-5401

                                                               By: Kassandra Doyle Taylor
                                                               RICHARD J. McALPIN
                                                               Florida Bar No.: 438420
                                                               rmcalpin@mcalpinconroy.com
                                                               kmontalvo@mcalpinconroy.com
                                                               KASSANDRA DOYLE TAYLOR
                                                               Florida Bar No.: 68645
                                                               ktaylor@mcalpinconroy.com
                                                               vlassale@mcalpinconroy.com
                                                               scardelle@mcalpinconroy.com

                                           SERVICE LIST

                              Margaret Radke vs. NCL (Bahamas) Ltd.
                                     Case No.: 19-cv-23915-BB
                   United States District Court for the Southern District of Florida

   Patrick A. Davis                                 Jacob J. Munch, Esq.
   Patrick A Davis                                  Catherine M. Saylor, Esq.
   PA PO Box 15933                                  MUNCH and MUNCH, P.A.
   Clearwater, FL 33766-5933                        600 South Magnolia Avenue,


                                     McALPIN CONROY, P. A.
  80 SOUTHWEST 8TH STREET, SUITE 2805, MIAMI, FLORIDA 33130 * TEL (305) 810-5400 * FAX (305) 810-5401
Case 1:19-cv-23915-BB Document 57 Entered on FLSD Docket 02/17/2021 Page 11 of 11




   Ph: 727-791-8492                                 Suite 325 Tampa, FL 33606
   Fax: 727-726-6314                                Telephone: (813) 254-1557
   padavis@padavislaw.com                           Facsimile: (813) 254-5172
   Co-Counsel for Plaintiff                         sealaw@tampabay.rr.com
                                                    casey@munchandmunch.com
                                                     Attorneys for Plaintiff




                                     McALPIN CONROY, P. A.
  80 SOUTHWEST 8TH STREET, SUITE 2805, MIAMI, FLORIDA 33130 * TEL (305) 810-5400 * FAX (305) 810-5401
